Citation Nr: 9912665	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  96-05 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation, under 38 U.S.C.A. § 1151, for 
loss of vision in the left eye due to surgery on the eye.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from June 1945 to 
October 1947.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a June 1995 rating decision in 
which the RO denied entitlement to compensation, under 
38 U.S.C.A. § 1151, for loss of vision in the veteran's left 
eye resulting from eye surgery.  The appellant filed an NOD 
in September 1995, and the RO issued an SOC in November 1995.  
A substantive appeal was filed by the appellant in December 
1995.

In October 1997, the appellant testified before a Member of 
the Board during a Travel Board hearing at the VARO in 
Columbia, SC.  Subsequently, the presiding Member left the 
employment of the Board.  By letter of January 1999, the 
veteran was advised that the Board could proceed to a 
decision on his appeal based upon the record before us, 
including the transcript of the Travel Board hearing, but 
that he could choose to have another hearing if he so 
desired.  The appellant was informed that, if no response was 
received within 30 days, the Board would assume no further 
hearing was desired.  No response has been received, and the 
case has been reassigned to a current Board member for review 
and disposition.

REMAND

Review of the veteran's claims file reflects that he 
submitted to the RO a VA Form 21-4138 (Statement in Support 
of Claim), received in April 1995, in which he filed a claim 
for compensation under 38 U.S.C.A. § 1151, for loss of vision 
in his left eye, claimed to have resulted from eye surgery at 
the VA Medical Center (VAMC) in Columbia, SC.  

In May 1995, the RO received VAMC Columbia treatment records, 
dated from February 1986 to December 1994.  In particular, 
these records reflected that the appellant suffered from 
diabetes mellitus with diabetic retinopathy, and that he 
underwent a pan-retinal photocoagulation fill-in of the left 
eye in February 1986, which was noted to have gone well.  
Additional treatment records revealed visual acuity, 
corrected, prior to and following the laser procedure, was 
20/50, which it remained until August 1986, when it was noted 
to be 20/80.

In March 1986, the veteran was noted to have developed a 
vitreous hemorrhage which was slowly decreasing in size.  His 
visual acuity was noted as stable.  In September 1986, he 
underwent an additional pan-retinal photocoagulation of the 
left eye, to prevent further vessel growth.  Thereafter, in 
February 1987, his visual acuity was reported as 20/200, and 
he was later noted to have developed a vitreous fibrosis and 
macular edema.  A treatment note, dated in June 1987, 
revealed that the appellant continued to suffer from a 
vitreous fibrosis of the left eye, and visual acuity, 
corrected, was reported as 20/70.  

Thereafter, in September 1995, the RO received a statement 
from William James, M.D., of Piedmont Eye Associates.  Dr. 
James indicated that the veteran had been examined in June 
1995, and had visual acuity of 20/300.  He also noted 
extensive laser photocoagulation present around the posterior 
pole, reflecting previous treatment for diabetic retinopathy.  
No additional hemorrhagic activity was found.  

That same month, the RO received a statement from the 
appellant, in which he contended that his eye surgery at the 
VAMC in Columbia had been improperly performed, and had 
resulted in an acceleration of a loss of vision in his left 
eye.  

In January 1997, the RO received a VAMC Columbia 
ophthomological treatment record, dated that same month.  The 
examiner's assessment included status post pan-retinal 
photocoagulation of both eyes, with possible decreased visual 
acuity secondary to a laser scar.  The treatment plan 
included scheduling the appellant for a fluorescein angiogram 
(FA).  

As discussed above, in October 1997, the veteran testified at 
a Travel Board hearing in Columbia.  He stated that, 
following his left eye surgery, he had begun to see objects 
at a left angle.  In addition, the appellant stated that he 
was subsequently seen by an eye specialist from Charleston, 
SC, although he could not remember the doctor's name, and was 
informed by the doctor that something was pulling down on the 
back of the eye, and that it could be straightened with 
surgery.  Furthermore, the appellant testified that Dr. 
James, from Piedmont Eye Associates, had told him that the 
scar tissue, which had apparently developed as a result of 
the laser surgery performed on his left eye, had caused his 
loss of vision.  

In December 1997, the RO received additional VAMC Columbia 
treatment records, dated from January 1997 to November 1997.  
In particular, a treatment record dated in February 1997, 
indicated that a fluorescein angiogram photograph had been 
reviewed, that it was of poor quality, and that no treatable 
lesions were detected.  A treatment record, dated in August 
1997, revealed that the veteran's decreased visual acuity was 
most likely secondary to his ischemic neuropathy.  

Thereafter, in April 1999, the appellant's representative 
submitted a statement from Nikita Tregubov, MD, the service 
organization's senior medical consultant.  In the statement, 
Dr. Tregubov noted that, following review of the veteran's 
claims file, it was difficult to determine why his loss of 
vision in his left eye had occurred.  Dr. Tegubov stated 
that, without an additional examination to identify the 
etiology of the vision loss in the left eye, it was as likely 
as not that the appellant's current vision loss could be 
attributed to his VA laser surgery.  

The Board notes that an SOC was issued the veteran in 
November 1995, in which the last evidence to be considered 
was Dr. James' statement.  In January 1997, a VAMC Columbia 
treatment record, relevant to the appellant's claim for 
benefits under section 1151, was received by the RO.  No 
supplemental statement of the case was issued.  Thereafter, 
in March 1997, the appellant's appeal was certified to the 
Board (on VA Form 8).  In December 1997, the RO received 
additional VAMC Columbia treatment records, which were also 
relevant to the appellant's claim.  These records were 
forwarded to the Board and received in January 1998.  

As provided by 38 C.F.R. § 19.31 (1998), a supplemental 
statement of the case (SSOC) will be furnished to the 
appellant and the representative, if any, when additional 
pertinent evidence is received after an SOC has been issued, 
or after the most recent SSOC has been issued.

In addition, under 38 C.F.R. § 20.1304(a) (1998), "An 
appellant and his or her representative, if any, will be 
granted a period of 90 days following the mailing of notice 
to them that an appeal has been certified to the Board for 
appellate review, and that the appellate record has been 
transferred to the Board, or until the date the appellate 
decision is promulgated by the Board of Veterans' Appeals, 
whichever comes first, during which they may submit . . . 
additional evidence . . . .  Any . . . additional evidence 
must be submitted directly to the Board and not to the agency 
of original jurisdiction.  The date of mailing of the letter 
of notification will be pre-sumed to be the same as the date 
of that letter for purposes of determining whether the . . . 
evidence was timely submitted."  Furthermore, under 
subsection (c), "Any pertinent evidence submitted by the 
appellant or representative which is accepted by the Board 
under the provisions of this section, as well as any such 
evidence referred to the Board by the originating agency 
under § 19.37(b) of this chapter, must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case unless this procedural 
right is waived by the appellant or representative . . . ."

A review of the record, while reflecting a VA Form 8 
(Certification of Appeal), does not disclose a notification 
letter to the appellant indicating that his appeal had been 
certified to the Board for appellate review.  Therefore, the 
veteran and his representative were not placed on notice that 
any additional evidence they wished to present needed to be 
sent directly to the Board within the 90-day period as 
outlined in section 20.1304(a).  Assuming, for purposes of 
this appeal, that we accept the additional evidence as timely 
since the appellant was never notified of the certification 
of his appeal, there has been no waiver submitted by him of 
initial review by the RO as required under section 
20.1304(c).  Furthermore, we note that no SSOC has been 
provided the veteran with respect to the additional treatment 
record received from the VAMC Columbia in January 1997. 

Given the above noted findings, the Board finds that further 
procedural development is warranted before final resolution 
of the claim for benefits under section 1151 can be made in 
this case, and a remand is required in order to ensure due 
process to the appellant.  See also 38 C.F.R. § 19.37(a) 
(1998); Thurber v. Brown, 5 Vet.App. 119, 126 (1993).

As to the merits of the claim, the governing statute provides 
that, if a veteran suffers an injury or an aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1998).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
physical condition subsequent thereto.  With regard to 
medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the veteran was 
hospitalized and/or treated.  38 C.F.R. § 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute 
and regulations required evidence of negligence or other 
fault on the part of VA, or the occurrence of an accident or 
an otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 
3.358(c)(3) (1994).  Those provisions were invalidated by the 
United States Court of Appeals for Veterans Claims (formerly 
known as the Court of Veterans Appeals) in the case of 
Gardner v. Derwinski, 1 Vet.App. 584 (1991).  That decision 
was affirmed by both the United States Court of Appeals for 
the Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the veteran's claim for benefits under 
section 1151 was filed in April 1995.  Therefore, under the 
statute and the opinion of the General Counsel cited above, 
this claim has been adjudicated by the RO, and is being 
reviewed by the Board, under the version of 38 U.S.C.A. 
§ 1151 extant before the enactment of the statutory 
amendment, as interpreted in the Gardner decisions, supra, 
and under the interim rule issued by the Secretary on March 
16, 1995, and adopted as a final regulation on May 23, 1996.  
Thus, neither VA fault nor an event not reasonably 
foreseeable would be required for this claim to be granted.

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Thus, the threshold question for any 
claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well grounded claim.

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well 
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  The evidence the claimant must provide 
must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet.App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has repeatedly held 
that, for a service connection claim to be well grounded, 
there must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
link or a connection) between the injury or disease in 
service and the current disability.  See Elkins v. West, 12 
Vet.App. 209, 213 (1999) (en banc), citing Epps v. Brown, 
supra, and Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In addition, 
the Court has ruled that a claimant under the provisions of 
38 U.S.C.A. § 1151 must submit sufficient evidence to make a 
claim well grounded.  Ross v. Derwinski, 3 Vet.App. 141, 144 
(1992); Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  Thus, a 
claim for benefits under the provisions of 38 U.S.C.A. § 1151 
must be supported by medical evidence of additional 
disability that resulted from VA hospitalization, medical 
examination, or treatment.

In this particular case, the Board finds that, since the 
veteran's claim must be remanded for the above noted 
procedural development, an additional medical evaluation 
should also be undertaken, even though it is not clear 
whether the claim is well grounded in its present posture.  A 
review of the evidence reflects no definitive finding or 
opinion by a medical examiner, VA or non-VA, as to the 
appellant's claim that his left eye was damaged as a result 
of VA laser surgery, and his vision loss prematurely 
accelerated.  We note that the appellant's surgery involved 
complicated procedures performed by specialists, and the 
Board is not permitted to draw inferences as to medical 
causation or etiology without a solid foundation in the 
record.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet.App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).

Accordingly, while the Board regrets the delay in this case, 
further appellate consideration will be deferred and the 
claim for compensation under 38 U.S.C.A. § 1151 for loss of 
vision in the left eye, claimed to have resulted from left 
eye surgery, is REMANDED to the RO for the following action:

1.  The RO should schedule the veteran 
for a VA ophthalmological examination to 
evaluate the nature, extent, and etiology 
of the loss of vision in his left eye.  
Before evaluating the veteran, the 
examiner should review the claims folder, 
including a copy of this Remand and any 
evidence added to the record.  The 
examiner's report should reflect such 
review of the history of this case, and 
should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses.  

2.  In particular, the examiner should 
render an opinion as to whether or not 
the appellant's vision was damaged or 
lost prematurely as a result of the pan-
retinal photocoagulation fill in of the 
left eye; whether there were any residual 
effects of that procedure, and if so, 
whether or not the residual effects were 
a necessary consequence (e.g.,  retinal 
scarring).  The examiner should also 
comment on whether the appellant's loss 
of vision in the left eye was as likely 
as not due to the natural progression of 
his diagnosed retinopathy.  All opinions 
expressed should be supported by 
reference to pertinent evidence, as noted 
in paragraph 1, above.  

3.  Upon completion of the foregoing, the 
RO should review all the pertinent 
evidence of record associated with the 
appellant's claims file, and should again 
consider his claim.  If action taken 
remains adverse to the appellant, he and 
his accredited representative should be 
furnished a supplemental statement of the 
case (SSOC) concerning all evidence added 
to the record since the last SOC.  
Thereafter, the appellant and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the appellant until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



